Citation Nr: 0426163	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an increased evaluation for a lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1995 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 1998 and June 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices (RO) 
in Huntington, West Virginia, and New York, New York.  The 
case was certified to the Board by the New York, New York RO.


FINDINGS OF FACT

1.  The veteran has not been diagnosed as having PTSD.

2.  Lumbosacral strain was manifested by limitation of 
motion, but did not include listing of the whole spine, 
marked limitation of motion, narrowing or irregularity of the 
joint space, or loss of lateral motion with osteoarthritis 
changes.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2003).

2.  The criteria in effect both prior to and as of September 
26, 2003, for a disability rating in excess of 20 percent for 
a lumbosacral strain, have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a Diagnostic Code 5295 (2003); 68 Fed.Reg. 
51454-56 (Aug. 27, 2003) (to be clarified at 38 C.F.R. § 
4.71a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Further, in Pelegrini v. Principi. 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims held, 
in part, that VCAA notice, as required by 38 U.S.C.A § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

In the Board's view, correspondence dated in April 1997, 
August 2001, and January 2004 substantially complies with the 
notice requirements found in 38 U.S.C.A. § 5103.  To this 
end, the appellant was informed of evidence needed to support 
her claim for service connection and was asked to identify 
potential sources (military and non-military) from 
individuals or entities that have knowledge of the incidents 
in service.  With regard to the increased rating claim, she 
was informed that evidence was necessary to show that her 
disability had increased in severity.  In addition, she was 
notified of the type of evidence VA would obtain, and 
evidence and information she was responsible for providing.  

While it is clear that the timing of VCAA notice was not 
completely complied with in the manner contemplated by the 
Court in Pelegrini, a notice error such as this does not 
necessarily result in prejudice to the appellant.  

In addition to that which has already been noted, the record 
reflects that the appellant was provided with notice of the 
rating decisions from which the current appeal originates.  
The appellant was provided with statements of the case and 
supplemental statements of the case that notified her of the 
issues addressed, the evidence considered, the adjudicative 
action taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate her claims, she is 
familiar with the law and regulations pertaining to her 
claims, and she has not indicated the existence of any 
outstanding information or evidence relevant to her claims.  
In fact, the veteran has indicated on more than one occasion 
that she has not obtained treatment for PTSD.  Based on the 
procedural history of this case and statements from the 
veteran, it is the conclusion of the Board that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  As noted, the veteran stated 
she has not sought treatment for her claimed disorder other 
than one time treatment for an overdose.  Records associated 
with the overdose and all of the treatment records for her 
back disorder are associated with the claims file.  In 
addition, she was afforded VA examinations and a personal 
hearing.  

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  Moreover, the 
facts relevant to this appeal have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant is not prejudiced by 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

Service medical records showed that the veteran presented to 
the Emergency Room in August 1995 claiming that she took 15 
pills consisting of 800 miligrams of Ibuprofen within a 
seven-hour period to relieve low back pain.  She reported 
that she had personal problems, but denied any suicidal 
intent.  

A mental status examination report dated in August 1995 
indicated that the veteran wanted to get out of the Army 
after being in basic training for three weeks.  She reported 
an overdose of Motrin and claimed that she did it because she 
wanted to.  Her unit reported that she refused to train on 
several occasions.  The veteran indicated that she finished 
the 11th grade.  She was sent to an alternative for using 
foul language with the principal and later was expelled from 
that school.  She later received a GED.  

The veteran reported being intoxicated every day from age 12 
to 18, and claimed she joined the reserves for 
"discipline."  The impression was that her history 
suggested long-term maladaptive behavior to include conflict 
with authority figures.  Her behavior suggested a strong 
antisocial personality trait.  Her overdose appeared to be 
more of an attempt to gain attention for her desire for a 
discharge rather than a wish for death.  An undated form 
noted that the reason for separation was a sociological 
reason.

Service connection for lumbosacral strain was established in 
a September 1996 rating decision based complaints noted in 
service and post-service findings; a 20 percent rating was 
assigned.

In May 1997, the veteran submitted a statement in which she 
described four separate incidents of unwanted physical 
contact in service with men who were either of equal or 
greater rank than she.  In more than one instance, she was 
threatened and told not to report the event.

The veteran underwent a VA examination in May 1997.  She 
related a history of an alcoholic father who verbally and 
physically abused her and her siblings.  After receiving a 
GED, she enlisted in the Army Reserves.  On her fourth day in 
basic training, she reported being sexually assaulted in her 
room.  She did not report it because she wanted to continue 
with her training and did not want to have any interruption 
in her career.  She also received unwanted physical contact 
with another private.  After that incident, she wanted to get 
out of the Army and refused to participate.  

She complained of depression, anxiety, weight loss, paranoia, 
suicidal ideation, a lack of trust, and trouble sleeping.  
She reported a failure to adapt to civilian life, avoidance 
of relationships and crowds, and withdrawal from family and 
friends.  Following the mental status examination, the 
physician found that no Axis I diagnosis was established.  
The Axis II diagnosis was personality disorder, not otherwise 
specified.  The examiner commented that the criteria for PTSD 
were not found.  The veteran did not describe reliving 
difficult experiences, a pattern of avoidance, or diminished 
interest.  She also did not demonstrate restricted range of 
affect.  

VA treatment records dated in July and December1997 noted 
complaints of back pain.  

A discharge summary from the Buffalo VA Medical Center (VAMC) 
dated in September 1997 indicated the veteran was admitted 
overnight for a suicide attempt.  She had taken 68 tablets of 
Naprosyn within a two-hour period.  The suicide attempt was 
related to discord between her and her boyfriend.  Prior to 
discharge, a psychiatrist saw her and diagnosed borderline 
personality disorder.  

The veteran underwent a VA examination of the spine in June 
1998.  She was not taking medication at the time, but it was 
noted that she was 8-months pregnant.  On examination, 
lumbosacral flexion was to 30 degrees, extension and lateral 
bending were to 20 degrees, and rotation was to 50 degrees to 
the left and right.  Reflexes and strength was adequate and 
equal on both sides.

During another VA examination in July 1999, the veteran 
complained of low back pain with no radiation to the lower 
extremities.  X-rays of the lumbar spine were normal.  Upon 
examination of the back, flexion was to 70 degrees, extension 
was to 20 degrees, lateral bending was to 30 degrees on the 
left and right, and rotation was to 70 degrees on the left 
and right.  There was a moderate degree of tenderness of 
spasm in the paravertebral muscles of the lumbosacral spine.  
Reflexes in the lower extremities was hypoactive, but equal 
on each side.  Strength was diminished but equal on each 
side.  

The veteran testified before a local hearing officer in 
October 2000.  She reported that she was sexually assaulted 
within the first two weeks of service.  She did not report 
the event because she was scared and the man threatened her.  
She only mentioned the incident to a Chaplain in service 
whose name she did not know and her mother whom she told 
three months after separation.  She also stated that the 
overdose of Ibuprofen in service was an attempted suicide as 
a result of the effect the assault had on her.  She had 
another suicide attempt late in 1997 and was taken to the VA 
Medical Center in Buffalo.

A statement from the veteran's mother dated in January 2002 
indicated that the veteran was very limited in her ability to 
interact with her children due to back pain.  

The veteran underwent a VA examination in March 2002.  She 
complained of persistent back pain and an inability to lift 
more than a few pounds.  She also reported weakness, 
numbness, and shooting pain into her legs.  The veteran 
denied flare-ups but noted that the pain was constant and 
severe.  Upon examination there was no evidence of back 
muscle spasm.  Her back demonstrated one degree of forward 
flexion and two degrees of lateral flexion.  She would not 
allow testing of active range of motion.  Muscle testing was 
attempted, but the veteran claimed that she was unable to 
flex her hips against gravity or extend or flex her knee 
against gravity.  The examiner indicated that if this were 
true, then the veteran would be unable to walk.  She was 
noted to have a normal gait and sat on the examination table 
without a problem.  In addition, the examiner had an 
opportunity to observe the veteran in the waiting room and 
the range of motion demonstrated at that time was clearly 
greater than what she exhibited during the examination.  She 
was witnessed bending to approximately 50 degrees on forward 
flexion and 20 degrees bilaterally on lateral flexion.  Motor 
and sensory testing were also not accurate.  Objective 
findings of reflexes were normal.  The examiner indicated 
that the examination was very limited due to the veteran's 
subjective complaints.  

Analysis

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303 (d) (2003).

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 136 (1997).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a);; (2) credible supporting evidence that 
the claimed in-service stressor(s) occurred; and (3) medical 
evidence establishing a link between the current diagnosis 
and the stressor(s) in service.  38 C.F.R. § 3.304(f).

In March 2002, 38 C.F.R. § 3.304(f), which sets for the 
requirements for service connection for PTSD, was amended to 
add a specific section dealing with claims for service 
connection for PTSD secondary to allegations of an in-service 
personal assault.  The regulation now provides, in pertinent 
part, that, if PTSD is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of the stressor incident.  
Moreover, the regulation provides that evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  The regulation specifically provides that 
VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

With the above criteria in mind, the Board finds that the 
claim must be denied because it lacks legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The application of 38 
C.F.R. § 3.303 has an explicit condition that the veteran 
must have a current disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).

In this case, the veteran has not been diagnosed with PTSD or 
any other disorder that could potentially be related to her 
alleged sexual assaults in service.  In fact, the only 
documented diagnosis was a personality disorder, which was 
noted after in-service and post-service overdoses, and a VA 
examination.  The Board notes, parenthetically, that a 
personality disorder, in and of itself, is not disease or 
injury in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.

Accordingly, because the claim of service connection for PTSD 
due to a personal assault does not meet the minimum statutory 
requirement (i.e., a current disability) it is legally 
insufficient under 38 C.P.R. § 3.303 and must be denied.  
Rabideau.

The Board is aware that the veteran contends that PTSD 
related to sexual trauma in service; however, she is not 
competent to establish a medical diagnosis or show medical 
etiology merely by her own assertions.  Such matters require 
medical expertise, which she does not have.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge all regulations that are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, 38 C.F.R. § 4.2 (2003), the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  When a Diagnostic Code does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The veteran's back disability is evaluated as 20 percent 
disabling under Diagnostic Code 5295, lumbosacral strain.

During the course of this appeal the regulation for rating 
disabilities of the spine was revised effective September 26, 
2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003; 69 Fed.Reg. 27159 (2004).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000; 65 
Fed.Reg. 33422 (2000).  

Prior to September 2003, 38 C.F.R. § 4.71a, Diagnostic Code 
5295, provided for a 20 percent evaluation for a lumbosacral 
strain when there was muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  A 40 percent evaluation was warranted when there was 
a severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire spine - 100 percent 
disabling.  Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine - 40 percent 
disabling.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis - 20 percent disabling.  68 Fed.Reg. 51454-6 (August 
27, 2003) (to be codified at 38 C.F.R. § 4.71a)

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from zero to 90 degrees, extension is 
from zero to 30 degrees, left and right lateral flexion are 
from zero to 30 degrees, and left and right lateral rotation 
are from zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. 

Since all pertinent medical evidence is dated prior to 
September 26, 2003, change in regulation, the veteran's 
disorder will be considered solely under the criteria in 
effect prior to that date.

In reviewing the evidence, the veteran's disability does not 
meet the requirements of a higher rating.  X-rays did not 
reveal osteo-arthritic changes, disc narrowing, or 
irregularity of joint spaces, and there was no evidence that 
the whole spine listed to the opposite side.  The most recent 
findings noted forward flexion to 50 degrees.  At best, these 
findings are consistent with moderate rather than severe 
limitation.  The Board is aware that a much greater degree of 
limitation was demonstrated upon examination in March 2002, 
however, the examiner concluded that the veteran did not 
cooperate fully since the one to two degrees of forward and 
lateral bending demonstrated was significantly more 
restricted than what was observed in the waiting room.  For 
this reason, the findings demonstrated during the examination 
are not considered accurate and the Board will accept the 
other findings as a more accurate portrayal of the veteran's 
back mobility.  In addition, lateral motion was slightly 
diminished but not lost.  

Additional factors outlined in DeLuca have also been 
considered as a possible basis for an increased rating; 
however, the objective evidence did not reveal weakness, 
incoordination, fatigability, flare-ups, or muscle atrophy.  
Hence, an increased evaluation is denied.

In reaching this decision, the Board does not find that an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the appellant's disability now causes or has in the 
past caused marked interference with his employment, or that 
the disorder has in the past or now requires frequent periods 
of hospitalization post-service rendering impractical the use 
of the regular schedular standards.  Id. 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.

An increased rating for lumbosacral strain is denied.


	                        
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



